UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1039


KENNETH HINTON,

                  Plaintiff – Appellant,

          v.

EQUIFAX INFORMATION SERVICES LLC; TRANS UNION LLC,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:09-cv-01061-AJT-TRJ)


Submitted:   July 7, 2010                   Decided:   July 19, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Hinton, Appellant Pro Se. Keasha Ann Broussard, KING &
SPALDING, LLP, Atlanta, Georgia; Erik J. Grohmann, STRASBURGER &
PRICE, LLP, Frisco, Texas, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth   Hinton   appeals   the   district   court’s    order

granting the Defendants’ motion to dismiss his amended complaint

alleging claims under the Fair Credit Reporting Act.             We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.               See

Hinton v. Equifax Info. Servs. LLC, No. 1:09-cv-01061-AJT-TRJ

(E.D. Va. filed Dec. 18, 2009; entered Dec. 22, 2009).                 We

dispense   with   oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    2